DUFF, Judge,
dissenting.
I must respectfully dissent from Part III of the majority opinion.
In my view, the appellant was not unlawfully seized under the circumstances facing the police officers at the time of the encounter. The majority properly acknowledges that officer safety is a legitimate and weighty justification for police action which intrudes on individual liberty. They also recognize that an intrusion on the liberty of bystanders at an arrest scene does not necessarily violate the Fourth Amendment. I agree *611with the majority’s assertion that “[e]aeh case must be decided on its own unique facts, and ... that the liberty interests of surrounding bystanders may be impacted when police officers take lawful action in a crowded, public place.”
The unique facts of this case, as shown by the record, are the following: The residence at 2110 Main Street was an open air drug market; between January 1994 and August 11, 1995, the police had received 703 calls from the 2100 block of Main Street; 136 of these calls involved drug offenses; 68 of the drug offense calls directly involved 2110 Main Street.
The record further shows that the officer had personally seen a black handgun in the mailbox of 2110 Main Street some months before the incident involved herein. The gun ultimately proved to be a pellet gun. However, during the time period mentioned above, seventeen “shot-fired” calls had been received from the immediate area. The seven or eight individuals who were ordered to lie on the ground were in the immediate proximity of the two target subjects. In fact, appellant was “about five feet” from them and only three or four feet from the mailbox where the officer had previously seen the gun.
The combination of these circumstances, particularly the tight grouping around the target subjects, leads me to the same conclusion as that reached by the trial court, viz., that the action taken by the officer was reasonable and appropriate to insure not only police safety but also that of the other bystanders shown by the record to have been in the area.
As stated in Michigan v. Summers, 452 U.S. 692, 702-03, 101 S.Ct. 2587, 2594, 69 L.Ed.2d 340 (1981), these facts describe
the kind of transaction that may give rise to sudden violence or frantic efforts to conceal or destroy evidence. The risk of harm ... is minimized if the officers routinely exercise unquestioned command of the situation.
I recognize that more intrusive police conduct may be sanctioned when the encounter occurs inside a residence than on the open street. However, circumstances such as those *612revealed by the record before us make the potential for violence just as real and just as deadly should it erupt. In United States v. Fountain, 2 F.3d 656, 666 (6th Cir.1993), an unidentified person found at the scene of a search was handcuffed and ordered to lie on the floor during the search. The intrusion, although more extensive than here, was held to be reasonable.
For these reasons I must respectfully dissent.